Citation Nr: 0300981	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  96-11 399	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. 1151 for a 
collar bone injury.

2.  Entitlement to compensation under 38 U.S.C. 1151 for 
memory loss.

3.  Entitlement to compensation under 38 U.S.C. 1151 for 
hearing loss.

4.  Entitlement to compensation under 38 U.S.C. 1151 for 
loss of sight.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active service from December 1950 to October 
1954.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied the veteran's claims 
of entitlement to compensation under 38 U.S.C. 1151 for a 
collar bone injury, memory loss, hearing loss and loss of 
sight.  The veteran appealed all denials.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
December 1950 to October 1954.

2.	In a letter, dated December 9, 2002, the Board was 
notified by the Department of Veterans Affairs (VA) Regional 
Office, No. Little Rock, Arkansas, that the veteran died on 
May [redacted], 2002.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2002); 38 C.F.R. § 20.1302 
(2002). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2002); 
38 C.F.R. § 20.1302 (2002).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2002).


ORDER

The appeal is dismissed.


		
C. W. SYMANSKI
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



